[Cite as State v. Stokes, 2021-Ohio-3283.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :     CASE NOS. CA2021-03-026
                                                                   CA2021-03-027
                                                   :
     - vs -                                                     OPINION
                                                   :             9/20/2021

 TYRAY STOKES,                                     :

        Appellant.                                 :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                  Case Nos. CR2019-02-0176 and CR2020-12-1531


Michael T. Gmoser, Butler County Prosecuting Attorney, and Michael Greer, Assistant
Prosecuting Attorney, for appellee.

Law Office of John H. Forg, and John H. Forg, III, for appellant.



        PIPER, P.J.

        {¶ 1} Appellant, Tyray Stokes, appeals his sentence in the Butler County Court of

Common Pleas after pleading guilty to having weapons under disability, trespass in a

habitation, and disrupting public services.

        {¶ 2} Stokes' convictions stem from an incident wherein he assaulted a victim

during an argument, broke the victim's phone, and also stole a bookbag that contained the
                                                                       Butler CA2021-03-026
                                                                              CA2021-03-027

victim's wallet and personal items. Stokes was charged with multiple crimes related to the

incident, but pled guilty to amended charges of trespass in a habitation and disrupting public

services. The trial court then placed Stokes on community control.

         {¶ 3} While on community control, and in a separate case, Stokes was charged with

and pled guilty to having weapons under disability, a third-degree felony. The trial court

revoked Stokes' community control, imposed a 17-month sentence for the charges in the

original case, and then sentenced Stokes to 24 months for having weapons while under

disability. The trial court ran the sentences concurrently for an aggregate sentence of 24

months in prison. Stokes now challenges his sentence, raising the following assignment of

error:

         {¶ 4} THE IMPOSITION OF A PRISON SENTENCE IS INEFFECTIVE.

         {¶ 5} Stokes argues in his sole assignment of error that the trial court erred in

sentencing him.

         {¶ 6} An appellate court reviews the imposed sentence according to R.C.

2953.08(G)(2), which governs all felony sentences. State v. Jones, Slip Opinion No. 2020-

Ohio-6729. R.C. 2953.08(G)(2) provides that an appellate court can modify or vacate a

sentence only if the appellate court finds by clear and convincing evidence that the record

does not support the trial court's findings under relevant statutes, which are not at issue in

this appeal, or that the sentence is otherwise contrary to law.

         {¶ 7} A sentence is not clearly and convincingly contrary to law where the trial court

"considers the principles and purposes of R.C. 2929.11, as well as the factors listed in R.C.

2929.12, properly imposes postrelease control, and sentences the defendant within the

permissible statutory range." State v. Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-

Ohio-2890, ¶ 8.


                                              -2-
                                                                     Butler CA2021-03-026
                                                                            CA2021-03-027

      {¶ 8} After reviewing the record, Stokes' sentence is not contrary to law. The trial

court specifically noted in its sentencing entry and stated at the sentencing hearing that it

had considered the overriding purposes and principles of felony sentencing according to

R.C. 2929.11, and also had considered the seriousness and recidivism factors set forth in

R.C. 2929.12. Furthermore, the trial court properly imposed postrelease control, and the

24-month sentence is within the permissible statutory range for a third-degree felony

according to R.C. 2929.14(3)(B). Thus, the trial court's sentence was not contrary to law,

and Stokes' single assignment of error is overruled.

      {¶ 9} Judgment affirmed.


      HENDRICKSON and BYRNE, JJ., concur.




                                            -3-